Title: To Alexander Hamilton from John F. Hamtramck, 25 December 1799
From: Hamtramck, John F.
To: Hamilton, Alexander


          
            Private
            Sir
            Pittsburgh Decemb 25th. 1799—
          
          I Should not have troubled you with this letter if an answer Could have been got in time from General Wilkinson.
          in the Contemplated arrangement of the Western Army which I have Received from General Wilkinson, I Cannot find out the probability of my future residence; a Circumstance that is very interesting for me to know, in Order that I might move my family from Fort Wayne during the Vernal Waters.
          my solicitation is not altogether Military, But I hope you will have the goodness to excuse me and to grant me the information. I have the honor to be Sir with every Sentiment of Respect and Esteem your Most obedient and Very humble Servant
          
            J F Hamtramck
          
          Major Gen. Hamilton
        